Citation Nr: 1450939	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to March 1985 and from January 2003 to June 2004, with additional reserve duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified during an October 2010 Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board. 

The Board remanded this case in May 2011 and May 2013, for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that she experienced symptoms of fibromyalgia during her second period of duty.  As pointed out by the Veteran's representative, it is not clear if the claims file contains her complete service treatment records (STRs) from her second period of duty.  The claims file contains some of her medical records from this period of service, but there are no reports of her entrance, deployment, return from deployment, or separation examinations.  

It appears that the RO attempted to obtain her STRs in November 2010.  The record contains a document from the U.S. Army Health Treatment Record Task Force that indicates that there were no other records that pertained to the Veteran at the Soldier Record Data Center.  It is not clear from the record what other resources were contacted to obtain her complete medical records.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's STRs as well as her personnel records for the period between January 2003 and June 2004, as well as any other relevant records that may verify the Veteran's claims of fibromyalgia onset.  If the RO has difficulty obtaining such records, it should engage special follow-up by its military record specialist.  If it is determined that the Veteran's STRS and/or personnel records are unavailable and that further efforts to obtain those documents would be futile then draft a memorandum reflecting a formal finding regarding the unavailability of the personnel records.  Notice of any such finding must be provided to the Veteran in accordance with established procedures.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  The RO should perform any additional development, including examination and testing, needed to reach a decision concerning this claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



